DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (i.e. directed to the species of FIG. 12) in the reply filed on 04/27/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2 relating to an intraluminal imaging system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2021.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/18/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/24/2019 and 09/16/2019 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 9, the claims recite “receive an extraluminal image of the body lumen depicting the plurality of locations” (Claim 1) and “receiving, with the controller, an extraluminal image of the body lumen depicting the plurality of locations” (Claim 9). However, the term extraluminal image is not found within the specification. Although the specification does disclose “In the example of Fig. 6, the first view 604 shows imaging data corresponding to a view straight down the lumen 120 (otherwise discussed as a "longitudinal view") and the second view 610 shows imaging data corresponding to a transverse view of the lumen 120” [0052], the specification does not utilize the term extraluminal to describe either image. The examiner recommends noting where support for the extraluminal image can be found within the specification and/or clarifying what the term “extraluminal image” means in the context of the system and the method.
Regarding claims 2-8, 10-13 and 21, due to their dependence on claims 1 and 9 either directly or indirectly, these claims inherit the rejection under 35 U.S.C. 112(a). Although claim 4 states that the extraluminal image is a radiographic image, the dependent claims as a whole do not provide further clarification to the term extraluminal image. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Shimizu et al. US 20160206267 A1 “Shimizu” and further in view of Anderson US 20160157802 A1 “Anderson”.
In regard to claims 1 and 9, Shimizu teaches “An intraluminal medical imaging system, comprising: an intraluminal imaging catheter configured to be positioned within a body lumen of a patient” (Claim 1) (“The OFDI apparatus will be briefly described with reference to FIG. 2. An OFDI apparatus 200 includes a probe unit 201, a scanner and pullback unit 202, and an operation control device 203” [0028] and The probe unit 201 is directly inserted into the blood vessel. An imaging core including an optical transceiver for successively transmitting transmitted light (measurement light) into the blood vessel is internally inserted into the probe unit 201” [0029]. In this case, the OFDI apparatus is a system which performs the functions of the image processing apparatus 100 shown in FIG. 1. Therefore, since the OFDI (i.e. optical frequency domain imaging) apparatus 200 includes a probe unit 201 (i.e. a catheter) which is inserted into the blood vessel (i.e. body lumen) and an imaging core can be inserted into the probe unit 201, the OFDI apparatus 200 constitutes an intraluminal medical imaging system comprising an intraluminal imaging catheter configured to be positioned within a body lumen of a patient.); 
“A method of imaging a body lumen of a patient, comprising:” (Claim 9) (“Next a process example in an image processing method performed by the image processing apparatus 100 according to the present embodiment will be described with reference to a flowchart in FIG. 3” [0044] and “In Step S310, as described above, the image collection unit 110 collects the vascular image extending along the vascular length direction and the multiple fluoroscopic images” [0045]. Therefore, FIG. 3 describes a method of imaging a body lumen of a patient.);
“a controller in communication with the intraluminal imaging catheter, wherein the controller is configured to:” (Claim 1) (“The scanner and pullback unit 202 and the operation control device 203 are connected to each other so that various signals can be transmitted therebetween by a signal line 204” [0028] and “The operation control device 203 includes a main body control unit 211, embodied as a processor which generates an optical cross-sectional image by processing line data generated based on the reflected light obtained by the measurement work” [0032]. As shown in FIG. 2, the operation control device 203 is connected to the scanner and pullback unit 202 via the signal line 204 and the scanner and pullback unit 202 is in communication with the probe unit 201. Therefore, the operation control device 203 constitutes a controller which is in communication with the intraluminal imaging catheter (i.e. the probe unit 201.); 
“control the intraluminal imaging catheter to obtain a plurality of intraluminal images at a plurality of locations along the body lumen, wherein the body lumen comprises a lesion” (Claim 1) and “controlling, with a controller, and intraluminal imaging catheter positioned within the body lumen to obtain a plurality of intraluminal images at a plurality of locations, wherein the body lumen comprises a lesion” (Claim 9) (“FIG. 5 illustrates a display example 2 according to the present embodiment. In this display example 2, similarly to the display example 1, a vascular axial cross-section image 520 is displayed on the screen of the display device 190” [0056] and “In the display example 2, a transverse cross-sectional image 530 corresponding to the first position 521 and a transverse cross-sectional image 540 corresponding to the second position 522 are displayed. In addition, in the display example 2, vascular transverse cross-sectional images 531 to 533 at the vascular position between the first position and the second position are concurrently displayed on the display device 190” [0058]. In order to display the cross-sectional images 530-533 and 540, the controller must have controlled the intraluminal imaging catheter to obtain a plurality of intraluminal images at a plurality of locations along the body lumen. 
Furthermore, regarding the body lumen comprising a lesion, Shimizu discloses “In the display example 3, a stenosis area between the first position and the second position is automatically displayed. Accordingly, the user more easily recognizes a vascular state between the first position and the second position, for example, this display is advantageously used in order to select a stent which indwells between the first position and the second position” [0069]. A stenosis area is synonymous with a lesion. In order to display the stenosis area on the display, the body lumen (i.e. the blood vessel) must have comprises a lesion (i.e. stenosis).);
“receive an extraluminal image of the body lumen depicting the plurality of locations” (Claim 1) and “receiving, with the controller, an extraluminal image of the body lumen depicting the plurality of locations” (Claim 9) (“In the display example 2, similarly to the display example 1, a vascular axial cross-sectional image 520 is displayed on the screen of the display device 190. A user can designate a first position 521 and a second position 522 on the axial cross-sectional image 520. In addition, a fluoroscopic image 510 for indicating the first position 521 and the second position 522 is displayed on the screen of the display device 190.” [0056] and “In addition, the display control unit 130 may cause the display device to display markers indicating the vascular positions corresponding to the transverse cross-sectional images 531 to 533, on the axial cross-sectional image 520” [0059]. In this case, the vascular axial cross-sectional image 520 and the fluoroscopic image 510 constitute an extraluminal images of the body lumen which depict the plurality of locations. Furthermore, since markers are displayed on the axial cross-sectional image 520 and the fluoroscopic image 510 indicating the first and second positions 521 and 522, respectively, as well as the vascular positions corresponding to the transverse cross-sectional images 531 to 533, the controller must have performed the step of receiving an extraluminal image of the body lumen depicting the plurality of locations.);
“provide a measurement of an anatomical feature of the body lumen in the plurality of intraluminal images; identify an intraluminal image of the plurality of intraluminal images with a value of the measurement of the anatomical feature that corresponds to the lesion” (Claim 1) and “providing, with the controller, a measurement of an anatomical feature of the body lumen in the plurality of intraluminal images; identifying, with the controller, an intraluminal image of the plurality of intraluminal images with a value of the measurement of the anatomical feature that corresponds to the lesion” (Claim 9) (“According to another embodiment, at least one of one or more transverse cross-sectional images displayed in addition to the transverse cross sectional images at the first position 521 and the second position 522 is a transverse cross-sectional image at a position where it is determined, by the display control unit 130, that a diameter or a cross-sectional area of a vascular lumen is smallest. For example, the vascular diameter and the vascular cross-sectional area can be calculated by extracting an intravascular wall portion from each transverse cross-sectional image” [0060]. The position in the vascular lumen with the smallest diameter or cross-sectional area represents the position of the lesion. Therefore, since the vascular diameter and the vascular cross-sectional area can be calculated for each transverse cross-sectional image to determine where the vascular lumen is smallest, the controller must have been configured to perform the steps of providing a measurement of an anatomical feature of the body lumen in the plurality of intraluminal images and identifying an intraluminal image of the plurality of intraluminal images with a value of the measurement of the anatomical feature that corresponds to the lesion.);
“a display device in communication with the controller, the display device configured to display, an individual screen including: […] the extraluminal image; and the intraluminal image, where the intraluminal image is visually correlated to a location of the plurality of locations in the extraluminal image where the intraluminal image was obtained” (Claim 1) and “displaying, on a display device in communication with the controller, an individual screen including: […] the extraluminal image; and the intraluminal image, wherein the intraluminal image is visually correlated to a location of the plurality of locations in the extraluminal image where the intraluminal image was obtained” (Claim 9) (“In this case, the display control unit 130 controls the display of the LCD monitor 213” [0034]. As shown in FIG. 2, the monitor 213 is in communication with the main body control unit 211 of the operation control device 203 (i.e. the controller) therefore, the monitor 213 constitutes a display device in communication with the controller. 
Furthermore, regarding an individual screen including the extraluminal image and the intraluminal image, Shimizu discloses “FIG. 5 illustrates a display example 3 according to the present embodiment. In the display example 2, similarly to the display example 1, a vascular axial cross-sectional image 520 is displayed on the screen of the display device 190. In addition, a fluoroscopic image 510 for indicating the first position 521 and the second position 522 is displayed on the screen of the display device 190 […] The first position 521 and the second position 522 are displayed on the fluoroscopic image 510 by using a marker” [0056]; “In the display example 2, a transverse cross-sectional image 530 corresponding to the first position 521 and a transverse cross-sectional image 540 corresponding to the second position 522 are displayed” [0058] and “In addition, the display control unit 130 may cause the display device 190 to display markers indicating the vascular positions corresponding to the transverse cross-sectional images 531 to 533, on the axial cross-sectional image 520” [0059]. Therefore, since markers are provided on the axial cross-sectional image 520 which correspond to the vascular positions of the transverse cross-sectional images, the individual screen includes the extraluminal image (i.e. the axial cross-sectional image) and the intraluminal image where the intraluminal image is visually correlated to a location of the plurality of locations in the extraluminal image where the intraluminal image was obtained.). 
Shimizu does not teach to “determine a lesion score specific to the lesion using the value of the measurement of the anatomical feature from the intraluminal image” (Claim 1); “determining, with the controller, a lesion score specific to the lesion using the value of the measurement of the anatomical feature from the intraluminal image” (Claim 9), or that the individual screen includes a display of “the lesion score” (Claims 1 and 9).
Anderson is within the same field of endeavor as the claimed invention because it involves “Devices, system and methods of evaluating risk associated with a condition of the vessel and providing an objective intervention recommendation based on the evaluated risk” [Abstract]. 
Anderson teaches “determine a lesion score specific to the lesion using the value of the measurement of the anatomical feature from the intraluminal image” (Claim 1) and “determining, with the controller, a lesion score specific to the lesion using the value of the measurement of the anatomical feature from the intraluminal image” (Claim 9) and displaying “the lesion score” (Claims 1 and 9) (“Area 832 of FIG. 8A indicates parts of the vessel with low severity (e.g., areas with a relatively high FFR value. Area 834 indicates parts of the vessel with greater severity compared to areas 832 (e.g., areas with a moderately high FFR value). Area 836 indicates parts of the vessel with a moderate severity (e.g., areas with a moderately low FFR value). Area 838 indicates parts of the vessel with a high severity (e.g., areas with a low FFR value)” [0072] and “FIG. 8A includes visualizations for providing diagnostic information […] In that regard, value indicators 804 can be disposed adjacent to markers 802 to indicate the location within the patient’s vasculature to which the measurement corresponds […] In some embodiments, the value indicators 804 include only the value of the physiological measurement (e.g., “0.96”), while other embodiments, the value indicators 804 include the value and type of physiological measurement (e.g., “0.95 FFR”)” [0075]. As shown in FIG. 8A, these FFR values can be displayed by the value indicators 804 to show the severity of the lesion within both the image of the right coronary artery 840 and the left coronary artery 860. Therefore, since the areas of the vessels can be highlighted according to FFR values and those FFR values can be displayed as value indicators 804 of the physiological measurement, under broadest reasonable interpretation, the FFR value (i.e. in either the right or left coronary arteries 840 or 860, respectively, constitute a lesion score specific to the lesion which is determined using the value of the measurement of the anatomical feature from the intraluminal image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Shimizu to include the step of determining and displaying a lesion score as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. Providing an FFR value (i.e. a lesion score) as disclosed in Anderson (see FIG. 8A) is one of a finite number of techniques which can be used to indicate the severity of a lesion with a reasonable expectation of success therefore, it would be obvious to try. Furthermore, Shimizu discloses “The display control unit 130 can calculate not only the vascular diameter or the vascular cross-sectional area at the position 633 but also any desired information relating to the blood vessel, and can cause the display device 190 to display the information” [0067]. Thus, since the display device 190 displays any desired information relating to the blood vessel it would be obvious to display the lesion score calculated in Anderson on the individual screen of Shimizu. Combining the prior art elements according to known techniques would yield the predictable result of displaying a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
In regard to claims 2 and 10, due to their dependence on claims 1 and 9, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein, to receive the extraluminal image, the controller is configured to receive radiographic image data” (Claim 2) and “wherein receiving the extraluminal image comprises receiving radiographic image data” (Claim 10) (“In addition, a type of the vascular fluoroscopic image is not particularly limited. For example, an X-ray image captured by applying a contrast agent using an angiography method may be used” [0027] and “In addition, a fluoroscopic image 510 for indicating the first position 521 and the second position 522 is displayed on the screen of the display device 190” [0056]. As stated in the instant application, “The image 902 may be a radiographic image, such as an angiographic image” [0058]. Therefore, angiographic images are a type of radiographic image. In this case, since the vascular fluoroscopic image (i.e. fluoroscopic image 510) is acquired using an angiography method, the fluoroscopic image 510 constitutes a radiographic image. Therefore, since the fluoroscopic image 510 is displayed, the controller had to have been configured to receive radiographic image data from the body lumen (i.e. the patient’s vasculature).).
Shimizu does not teach “wherein the controller is further configured to receive pressure data of the body lumen” (Claim 2) or “further comprising receiving pressure data of the body lumen” (Claim 10).
Anderson teaches “wherein the controller is further configured to receive pressure data of the body lumen” and “further comprising receiving pressure data of the body lumen” (Claim 10) (“The system 150 also includes an instrument 175. […] In the illustrated embodiment, the instrument 175 includes a pressure sensor configured to monitor pressure within a lumen in which the instrument 175 is positioned. The instrument 175 is in communication with an interface 176 via connection 177. […] The interface 176 is communicatively coupled to the computing device 172 via a connection 178” [0046]. Since the instrument 175 includes a pressure sensor that is capable of monitoring the pressure within a lumen and the instrument 175 is in communication with an interface 176 and the computing device 172, under broadest reasonable interpretation, the controller (i.e. computing device 172) is configured to receive pressure data of the body lumen from the instrument 175. Furthermore, Anderson discloses “Diagnostic information within a vasculature of interest can be obtained using one or more of instruments 130, 132, 152, and 175. […] The diagnostic information can include pressure-related values, flow-related values, etc. Pressure-related values can include Pd/Pa (e.g., a ratio of the pressure distal to a lesion to the pressure proximal to the lesion), FFR (e.g. a ratio of the pressure distal to a lesion to the pressure proximal to the lesion under hyperemia), iFR (e.g., a ratio of the pressure distal to a lesion to the pressure proximal determined across the wave-free period without hyperemia), etc.” [0049]. Therefore, the diagnostic information such as pressure-related values (i.e. pressure data of the body lumen, can be obtained by the instruments and communicated to the computing device 172.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Shimizu to include the controller being configured to receive pressure data as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. The fractional flow reserve (FFR) is a “calculation of the ratio of a distal pressure measurement (taken on the distal side of the stenosis relative to a proximal pressure measurement (taken on the proximal side of the stenosis)” [Anderson: 0003] and is used to assess the severity of a stenosis (i.e. lesion) in a blood vessel. Therefore, pressure data is required when calculating the FFR value (i.e. the lesion score). Providing an FFR value (i.e. a lesion score) as disclosed in Anderson (see FIG. 8A) is one of a finite number of techniques which can be used to indicate the severity of a stenosis (i.e. lesion) with a reasonable expectation of success therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
In regard to claims 3 and 11, due to their dependence on claims 2 and 10, these claims inherit the references disclosed therein. That being said, Shimizu does not teach “wherein the lesion score and the is further based on the received radiographic image data and pressure data such that the lesion score is different than the pressure data” (Claim 3) and “further comprising determining the lesion score based on received radiographic image data and pressure data” (Claim 11).
Anderson teaches “wherein the lesion score and the is further based on the received radiographic image data and pressure data such that the lesion score is different than the pressure data” (Claim 3) and “further comprising determining the lesion score based on received radiographic image data and pressure data” (Claim 11) (“Area 832 of FIG. 8A indicates parts of the vessel with low severity (e.g., areas with a relatively high FFR value. Area 834 indicates parts of the vessel with greater severity compared to areas 832 (e.g., areas with a moderately high FFR value). Area 836 indicates parts of the vessel with a moderate severity (e.g., areas with a moderately low FFR value). Area 838 indicates parts of the vessel with a high severity (e.g., areas with a low FFR value)” [0072] and “FIG. 8A includes visualizations for providing diagnostic information […] In that regard, value indicators 804 can be disposed adjacent to markers 802 to indicate the location within the patient’s vasculature to which the measurement corresponds […] In some embodiments, the value indicators 804 include only the value of the physiological measurement (e.g., “0.96”), while other embodiments, the value indicators 804 include the value and type of physiological measurement (e.g., “0.95 FFR”)” [0075]. As shown in FIG. 8A, these FFR values can be displayed by the value indicators 804 to show the severity of the lesion within both the image of the right coronary artery 840 and the left coronary artery 860  Therefore, since the areas of the vessels can be highlighted according to FFR values and those FFR values can be displayed as value indicators 804 of the physiological measurement, under broadest reasonable interpretation, the FFR values constitute a lesion score which .
Regarding the lesion score being based on received radiographic image data and pressure data, Anderson discloses “One aspect of the present disclosure includes super-imposing real-time collected pressure and/or flow data (or other physiologic data) onto an angiogram […] One aspect of the present disclosure includes utilizing the collected pressure and/or flow data to automatically update the disease quantification score, thereby providing a functional disease quantification score. […]” [0026]. The disease quantification score is based on the FFR values calculated within the blood vessels. Therefore, since a disease quantification score is updated automatically based on the pressure data being superimposed on the angiogram (i.e. the radiographic image) and is based on the FFR values (i.e. the lesion score), under broadest reasonable interpretation, the lesion score is based on radiographic image data and the pressure data. Furthermore, Anderson discloses that the flow reserve (FFR) is a “calculation of the ratio of a distal pressure measurement (taken on the distal side of the stenosis relative to a proximal pressure measurement (taken on the proximal side of the stenosis)” [0003]. Therefore, the pressure data used to calculate the FFR value (i.e. the lesion score) is different than the lesion score because the FFR value is based on a ratio of distal pressure to proximal pressure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Shimizu to include the controller being configured to receive pressure data for calculation of the lesion score as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. The fractional flow reserve (FFR) is a “calculation of the ratio of a distal pressure measurement (taken on the distal side of the stenosis relative to a proximal pressure measurement (taken on the proximal side of the stenosis)” [Anderson: 0003] and is used to assess the severity of a stenosis (i.e. lesion) in a blood vessel. Therefore, pressure data is required when calculating the FFR value (i.e. the lesion score). Providing an FFR value (i.e. a lesion score) as disclosed in Anderson (see FIG. 8A) is one of a finite number of techniques which can be used to indicate the severity of a stenosis (i.e. lesion) with a reasonable expectation of success therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the extraluminal image is a radiographic image based on the received radiographic image data” (“In addition, a type of the vascular fluoroscopic image is not particularly limited. For example, an X-ray image captured by applying a contrast agent using an angiography method may be used” [0027] and “In addition, a fluoroscopic image 510 for indicating the first position 521 and the second position 522 is displayed on the screen of the display device 190” [0056]. As stated in the instant application, “The image 902 may be a radiographic image, such as an angiographic image” [0058]. Therefore, angiographic images are a type of radiographic image. In this case, since the vascular fluoroscopic image (i.e. fluoroscopic image 510) is acquired using an angiography method, the fluoroscopic image 510 constitutes a radiographic image. Therefore, since the fluoroscopic image 510 is displayed, the controller had to have been configured to receive radiographic image data from the body lumen to produce an extraluminal image.).
In regard to claims 5 and 8, due to their dependence on claim 1, these claims inherit the references disclosed therein. That being said, Shimizu does not teach “wherein the lesion score is visually correlated to the lesion on the individual screen” (Claim 5) or “wherein the lesion score in the individual screen includes a color corresponding to a severity of the lesion” (Claim 8).
Anderson teaches “wherein the lesion score is visually correlated to the lesion on the individual screen” (Claim 5) and “wherein the lesion score in the individual screen includes a color corresponding to a severity of the lesion” (Claim 8) (“In that regard, the coloring and/or other visually distinguishing aspect of the physiology values (e.g., pressure differential measurements) depicted in FIG. 8 are configured based on the threshold value. The severity key or index 820 shows the colors 822 and their corresponding physiological values 824. For example, a first color (e.g., green, medium grey, or otherwise) is utilized to represent values well above the threshold value […] a second color (e.g., yellow, white, or otherwise) is utilized to represent values near but above the threshold value […] a third color (e.g., orange, light grey, or otherwise) is utilized to represent values near the threshold value […] and a fourth color (e.g., red, dark grey, or otherwise) is utilized to represent values equal to or below the threshold value” [0071]. Thus, a severity key that can visually distinguish physiological values in the angiogram data is displayed on the user interface 800A. Additionally, Anderson discloses “FIG. 8A further includes an index 820 for assessing the severity of one or more lesions and/or stenoses according to an embodiment of the present disclosure” [0068]. Therefore, the index 820 can be used to visually express the severity of the lesion, such that a color corresponds to a severity of the lesion. 
Furthermore, Anderson discloses “Area 832 of FIG. 8A indicates parts of the vessel with low severity (e.g. areas with a relatively high FFR value). Area 834 indicates parts of the vessel with greater severity compared to area 832 (e.g. areas with a moderately low FFR value). Area 836 indicates parts of the vessel with a moderate severity (e.g., areas with a moderately low FFR value). Area 838 indicates parts of the vessel with a high severity (e.g., areas with a low FFR value)” [0072]. Therefore, the severity of the lesion in the areas of the angiogram image can be displayed on the user interface 800A. As shown in FIG. 8A, these FFR values can be displayed by the value indicators 804 to show the severity of the lesion within both the image of the right coronary artery 840 and the left coronary artery 860. 
 According to the instant application, “Lesion scores may be correlated to visual cues such as color schemes (as shown in the highlighted region 904 in FIG. 8), such as red is severe and green is not severe. Other numbering systems, color schemes, and visual cues are also contemplated to represent the lesion score” [0062]. In this case, since the severity of lesion can be expressed in different colors or visual patterns, such areas 832, 834, 836 and 838 depicted in FIG. 8A, under broadest reasonable interpretation, the lesion score is visually correlated to the lesion on the individual screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Shimizu to include the lesion score being visually correlated to the lesion on the individual screen as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. A severity key or index 820 is one of a finite number of techniques which can be used to visually indicate the severity of a lesion with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
In regard to claims 6 and 12, due to their dependence on claims 1 and 9, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein the controller is configured to identify an area of interest within the body lumen including the lesion based on the received extraluminal image” (Claim 6) and “further comprising: identifying, with the controller, an area of interest within the body lumen including the lesion based on the received extraluminal image” (Claim 12) (“In the display example 2, the first position 521 and the second position 522 are displayed on one fluoroscopic image 510” [0057] and “A user can designate a first position 521 and a second position 522 on the axial cross-sectional image 520” [0056]. In this case, the region between the first and second position in the fluoroscopic image and the axial cross-sectional image constitutes an area of interest which is identified within the body lumen based on the received extraluminal image (i.e. the fluoroscopic image or axial cross-sectional image). Furthermore, regarding the area of interest including the lesion, Shimizu discloses “According to another embodiment, at least one of one or more transverse cross-sectional images displayed in addition to the transverse cross-sectional images at the first position 521 and the second position 522 is a transverse cross-sectional image at a position where it is determined, by the display control unit 130, that a diameter or a cross-sectional area of a vascular lumen is smallest” [0060]. The region of the vascular lumen between the first and second positions where the diameter or cross-sectional area is smallest is indicative of a stenosis or occlusion and thus constitutes a lesion. Therefore, the area of interest within the body lumen includes a lesion.).  
Shimizu does not teach “wherein the lesion score is based on one or more of a plaque burden of the body lumen or a lumen area of the body lumen within the area of interest” (Claim 6) and “determining the lesion score based on one or more of a measured plaque burden of the body or a lumen area of the body lumen within the area of interest” (Claim 12).
Anderson teaches “wherein the lesion score is based on one or more of a plaque burden of the body lumen or a lumen area of the body lumen within the area of interest” (Claim 6) and “determining the lesion score based on one or more of a measured plaque burden of the body or a lumen area of the body lumen within the area of interest” (Claim 12) (“As shown in FIG. 2, stenosis 108 includes plaque buildup 114 that narrows the lumen 106 of the vessel 100. […] As shown, the plaque buildup 114 decreases the available space for fluid to flow through the lumen 106. In particular, the cross-sectional area of the lumen 106 is decreased by the plaque buildup 114” [0032]. In this case, the plaque buildup 114 represents the plaque burden of the body lumen. Additionally, the plaque buildup 114 causes the cross-sectional area of the lumen (i.e. the lumen area of the body lumen) to decrease. A stenosis by definition is a narrowing of a vessel. Furthermore, Anderson discloses “FIG. 8A further includes an index 820 for assessing the severity of one of more lesions and/or stenoses according to an embodiment of the present disclosure” [0068]. The severity of the lesion and/or stenoses corresponds to the plaque buildup within the body lumen. Since the stenosis 108 results from plaque buildup 114 which causes the cross-sectional area (i.e. the lumen area) of the vessel to decrease, under broadest reasonable interpretation, the first and second lesion scores (i.e. FRR 0.78 and FRR 0.72) are based on one or more of a plaque burden of the body lumen or a lumen area of the body lumen within the area of interest.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Shimizu to include the lesion score being based on plaque burden or lumen area as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. The amount of plaque (i.e. plaque burden) and the lumen area are two of a finite number of measurements which can be used to assess the severity of a lesion with a reasonable expectation of success, therefore it would be obvious to utilize these characteristic calculations to determine a lesion score. Combining the prior art elements according to known techniques would yield the predictable result of displaying a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
In regard to claims 7 and 13, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein the intraluminal imaging catheter comprises an intravascular ultrasound (IVUS) imaging catheter” (Claims 7 and 13) (“For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025]. An IVUS imaging catheter is a type of intravascular imaging apparatus. Therefore, the intraluminal imaging catheter comprises an intravascular ultrasound (IVUS) imaging catheter.); 
Shimizu does not teach “wherein the lesion score is based on measurements received from a pressure-sensing guidewire and IVUS imaging data such that the lesion score is different than the measurements from the pressure-sensing guide wire” (Claim 7) and “further comprising determining the lesion score based on data received from a pressure-sensing guide wire and the intraluminal imaging catheter” (Claim 13).
Anderson “wherein the lesion score is based on measurements received from a pressure-sensing guidewire and IVUS imaging data such that the lesion score is different than the measurements from the pressure-sensing guide wire” (Claim 7) and “further comprising determining the lesion score based on data received from a pressure-sensing guide wire and the intraluminal imaging catheter” (Claim 13) (Regarding a pressure-sensing guide wire, Anderson discloses “The instrument 130 includes at least one element configured to monitor pressure within the vessel 100. The pressure monitoring element can take the form of a piezo-resistive pressure sensor, a piezo-electric pressure sensor, a capacitive pressure sensor, an electromagnetic pressure sensor […] Examples of commercially available guide wire products that include suitable pressure monitoring elements include without limitation, the Verrata.RTM. pressure guide wire […]” [0035]. Since the instrument 130 can include a commercially available guide wire product that includes pressure monitoring elements, under broadest reasonable interpretation, the system includes a pressure-sensing guide wire that can obtain pressure information for use in calculating the lesion score.   
In regard to the lesion score being based on data received from a pressure-sensing guide wire and the intraluminal IVUS imaging data, Anderson discloses “FFR is a calculation of the ratio of a distal pressure measurement (taken on the distal side of the stenosis) relative to the proximal pressure measurement (taken on the proximal side of the stenosis). FFR provides an index of stenosis severity that allows determination as to whether the blockage limits blood flow within the vessel to an extent that treatment is required” [0003] and “In that regard, the overlay 662 can include a numerical value of a calculated pressure ratio (iFR, FFR, etc.) at the selected time” [0060]. As established previously, the FFR value constitutes a lesion score. Since the FFR value (i.e. lesion score) is based on a ratio of the distal pressure and the proximal pressure, the lesion score is different than the measurements from the pressure-sensing guide wire. Therefore, the FFR (fractional flow reserve) value represents a pressure ratio which is derived based on measurements received from a pressure-sensing guide wire and the intraluminal IVUS imaging data. Thus, the lesion score is based on measurements received from a pressure-sensing guide wire (i.e. instrument 130) and the intraluminal IVUS imaging data (i.e. corresponding to the overlay 662).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Shimizu to include the lesion score being based on measurements received from a pressure-sensing guide wire and IVUS imaging data as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. The measurements received from the pressure-sensing guide wire are used to calculate the FFR value (i.e. the lesion score) which is specific to a region of interest within the IVUS imaging data. The measurements from the pressure-sensing guide wire (i.e. pressure data) and the IVUS imaging data are two of a finite number of data types which can be used to assess the severity of a lesion with a reasonable expectation of success, therefore it would be obvious to utilize these them determine a lesion score. Combining the prior art elements according to known techniques would yield the predictable result of displaying a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, 
Anderson teaches “further comprising receiving pressure data of the body lumen” (“The system 150 also includes an instrument 175. […] In the illustrated embodiment, the instrument 175 includes a pressure sensor configured to monitor pressure within a lumen in which the instrument 175 is positioned. The instrument 175 is in communication with an interface 176 via connection 177. […] The interface 176 is communicatively coupled to the computing device 172 via a connection 178” [0046]. Since the instrument 175 includes a pressure sensor that is capable of monitoring the pressure within a lumen and the instrument 175 is in communication with an interface 176 and the computing device 172, under broadest reasonable interpretation, the controller (i.e. computing device 172) is capable of receiving pressure data of the body lumen from the instrument 175. Furthermore, Anderson discloses “Diagnostic information within a vasculature of interest can be obtained using one or more of instruments 130, 132, 152, and 175. […] The diagnostic information can include pressure-related values, flow-related values, etc. Pressure-related values can include Pd/Pa (e.g., a ratio of the pressure distal to a lesion to the pressure proximal to the lesion), FFR (e.g. a ratio of the pressure distal to a lesion to the pressure proximal to the lesion under hyperemia), iFR (e.g., a ratio of the pressure distal to a lesion to the pressure proximal determined across the wave-free period without hyperemia), etc.” [0049]. Therefore, the diagnostic information such as pressure-related values (i.e. pressure data of the body lumen, can be obtained by the instruments carrying out the method and that diagnostic information (i.e. pressure data) can be communicated to the computing device 172.); 
“wherein the imaging data is radiographic image data” (“In some embodiments, the diagnostic information can include angiographic images and/or other two-dimensional or three-dimensional depictions of a patient’s vasculature. […] For example, angiographic images of the patient’s vasculature and/or associated models may be stored in a data center and accessed by the computing device 172 for use during a procedure” [0050]. As stated in the instant application, “The image 902 may be a radiographic image, such as an angiographic image” [0058]. Therefore, angiographic images are a type of radiographic image. In this case, since the computing device 172 (i.e. the controller) can access angiographic (i.e. radiographic) images of a patient’s vasculature for use during a procedure, under broadest reasonable interpretation, the controller had to have been further configured to receive radiographic (i.e. angiographic) image data of the body lumen (i.e. the patient’s vasculature).).
In regard to claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the body lumen comprises a single blood vessel” (“The present disclosure describes an image processing apparatus including image collection means for collecting a vascular image extending along a vascular length direction, which is obtained from multiple transverse cross-sectional images of a blood vessel imaged by inserting a probe into the blood vessel, and multiple fluoroscopic images of the blood vessel imaged while the probe is inserted into the blood vessel” [0008]. Therefore, the body lumen examined by the system comprises a single blood vessel.).
Shimizu does not teach “such that the lesion score is representative of only the lesion and not the single blood vessel as a whole”. 
Anderson teaches “such that the lesion score is representative of only the lesion and not the single blood vessel as a whole” (“While the vessel 100 is illustrated in FIGS. 1 and 2 as having a single stenosis 108 and the description of the embodiments below is primarily made in the context of a single stenosis, it is nevertheless understood that the devices, systems, and methods described herein have similar application for a vessel having multiple stenosis regions” [0032]. Therefore, the method and system shown in FIGS. 1 and 2 can be applied to a body lumen comprising a single blood vessel.
Furthermore, regarding the lesion score being representative of only the lesion and not the single blood vessel as a whole, Anderson discloses “Area 832 of FIG. 8A indicates parts of the vessel with low severity (e.g. areas with a relatively high FFR value). Area 834 indicates parts of the vessel with greater severity compared to area 832 (e.g., areas with a moderately high FFR value). Area 836 indicates parts of the vessel with a moderate severity (e.g., areas with a moderately low FFR value). Area 838 indicates parts of the vessel with a high severity (e.g., areas with a low FFR value)” [0072]. As established previously, the FFR value constitutes a lesion score since it corresponds to the severity of the stenosis. As shown in FIG. 8A, markers 802 are provided at different positions relative to the vessel and “transition points can be representative of a boundary of a lesion or stenosis of the vessel that results in an increased or decreased pressure differential which is illustrated by the change in color of the vessel” [0074]. Furthermore, these transition points within the vessel are marked with the markers 802 as well as with value indicators 804 to show the value and type of physiological measurement (i.e. the FFR value) (see [0074-0075]). Therefore, the lesion score (i.e. FFR value) is representative of only the lesion (i.e. located near the transition points denoted by markers 802) and not the single blood vessel as a whole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Shimizu such that the lesion score is representative of only the lesion and not the single blood vessel as a whole as disclosed in Anderson in order to allow the user to assess the severity of a stenosis or blockage within a blood vessel [Anderson: 0005] such that a treatment can be applied to “improve outcomes and reduce waste from unnecessary procedures” [Anderson: 0025]. Providing an FFR value (i.e. a lesion score) as disclosed in Anderson (see FIG. 8A) is one of a finite number of techniques which can be used to indicate the severity of a lesion with a reasonable expectation of success therefore, it would be obvious to try. If a lesion score were to be representative of the single blood vessel as a whole, then it would be more difficult to assess where specifically the lesion is located within the blood vessel and thus more difficult to provide a treatment to that area. Combining the prior art elements according to known techniques would yield the predictable result of displaying a lesion score such that the severity of a stenosis (i.e. lesion) within the blood vessel can be assessed more easily.
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 04/18/2022, with respect to the rejection(s) of claims 1, 3, 5-9, 11-13 and 21 under 35 U.S.C. 112(a) have been fully considered and are persuasive given the applicant’s amendments to the claims. Therefore, the rejection of claims 1, 3, 5-9, 11-13 and 21 under 35 U.S.C. 112(a) in the non-final rejection of 01/19/2022 has been withdrawn.
Applicant’s arguments, see Remarks page 7-9, filed 04/18/2022, with respect to the rejection(s) of claims 1, 3, 5-9, 11-13 and 21 under 35 U.S.C. 101 have been fully considered and are persuasive given the applicant’s amendments to the claims. The examiner acknowledges that claim 1 integrates the judicial exception into a practical application because it recites elements which reflect an improvement to the technical field of medical imaging technology, specifically with respect to calculating a lesion score. Furthermore, the examiner acknowledges that claim 1 recites additional elements that amount to significantly more than the exception itself because the claimed features represent an improvement to the technical field and requires determining “a lesion score specific to the lesion using the value of the measurement of the anatomical feature from the intraluminal image” and an individual screen which includes the lesion score. Additionally, independent claim 9 recites elements similar to that of claim 1, therefore it is also patent eligible for the reasons stated above. Therefore, the rejection of claims 1, 3, 5-9, 11-13 and 21 under 35 U.S.C. 101 in the non-final rejection of 01/19/2022 has been withdrawn.
Applicant’s arguments, see Remarks page 9-11, filed 04/18/2022, with respect to the  rejection(s) of claim(s) 1-13 under 35 U.S.C. 102(a)(2) have been fully considered, and are persuasive. Therefore, the rejection is withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of Shimizu et al. US 20160206267 A1 “Shimizu” as stated in the 35 U.S.C. 103 rejection above.
Regarding claim 21, the examiner respectfully asserts that this claims it subject to the new grounds of rejection due to its dependence on claim 1. Therefore, the examiner refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schmitt et al. US 20150297373 A1 “Schmitt” is pertinent to the applicant’s disclosure because it involves “Using the recorded images as a guide, a cardiologist typically employs a multi-step process to extract the information needed to choose the appropriate size and length of a stent for treating a lesion such as a stenosis caused by plaque” [0037].
Davies US 20140207008 A1 “Davies” is pertinent to the applicant’s disclosure because it involves “Devices, systems and methods for visually depicting a vessel and evaluating treatment options” [Abstract].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        /JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793